Citation Nr: 0927865	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which among other things, denied the 
benefits sought on appeal.

The Veteran appeared before the Board at a personal hearing 
in St. Petersburg in August 2007.  A transcript of that 
hearing is of record.

The issues of entitlement to service connection for tinnitus 
and right ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a May 1994 rating decision.  The Veteran was notified 
of this decision and of his appellate rights, but did not 
perfect an appeal of the denial of benefits sought by filing 
a substantive appeal in response to the Statement of the Case 
(SOC) issued by the RO.

2.  Evidence obtained since the time of the May 1994 rating 
decision denying service connection for bilateral hearing 
loss is new and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran has left ear hearing loss that began during 
service.

CONCLUSIONS OF LAW

1.  Evidence obtained since the May 1994 denial of service 
connection for bilateral hearing loss is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 2002).

3.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's request to reopen the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss, to include the claim of 
entitlement to service connection for left ear hearing loss, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance with respect to 
these claims, there is no prejudice to the Veteran in 
proceeding with this aspect of the appeal given the favorable 
nature of the Board's decision.  Any error in the failure to 
provide adequate notice is harmless at this time and can be 
corrected by the RO following the Board's decision.  As such, 
the Board turns to the Veteran's November 2004 request to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

In May 1994, the RO denied service connection for right ear 
hearing loss, finding that the Veteran did not have a hearing 
disability in that ear for VA compensation purposes; the RO 
also denied service connection for left ear hearing loss, 
finding that left ear hearing loss predated service and any 
progression was probably normal.  The Veteran was advised of 
the denial of benefits sought, as well as of his appellate 
rights, and submitted a notice of disagreement in January 
1995.  In July 1995, the RO provided the Veteran with a 
Statement of the Case.  The Veteran, however, did not perfect 
his appeal by submitting a substantive appeal, either in the 
form of a VA Form 1-9 or some other communication showing an 
intent to perfect his appeal of the May 1994 rating decision.  
As a consequence, the May 1994 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  

The Veteran now seeks to reopen his claim for service 
connection for bilateral hearing loss.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  When determining whether evidence is material, the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  With these 
considerations in mind, the Board must review all of the 
evidence which has been submitted by the Veteran or otherwise 
associated with the claims folder since the last final 
decision in May 1994.  

At the time of the May 1994 rating decision, the evidence 
included service treatment records from the Veteran's period 
of active service from 1971 to 1993, his December 1993 
application for VA compensation benefits, and three VA 
examination reports dated in February 1994.  Service 
treatment records show that the Veteran entered service in 
1971 with no specific medical finding of a hearing disability 
notwithstanding a slightly abnormal audiogram; that he was 
placed on a profile for hearing loss in November 1980; and, 
that he was discharged in May 1993 with a diagnosis of low 
frequency hearing loss.  Upon VA examination in February 
1994, the Veteran was found to have normal right ear hearing 
and mild to moderate low frequency sensorineural hearing loss 
in the left ear.  The examiner opined that the most obvious 
cause of the Veteran's hearing loss was noise exposure during 
service.

Since the time of the May 1994 rating decision, the Veteran 
provided credible testimony before the Board to the effect 
that he did not have left ear hearing loss prior to service, 
that he entered service with normal hearing in both ears, and 
that he developed bilateral hearing loss and tinnitus working 
around generators and telephone equipment that had loud 
signal tones during his period of active service.  He also 
testified that he had experienced hearing loss in both ears 
since approximately 1984 and that he now requires the use of 
hearing aids that were issued by VA in 2005.  The Veteran 
submitted an August 2005 audiogram without any interpretation 
which appears to show bilateral hearing loss that meets 
criteria for a disability for VA compensation purposes under 
38 C.F.R. § 3.385.

Given the evidence as outlined above, and viewing all new 
evidence in the light most favorable to the Veteran, the 
Board finds that the Veteran's testimony and medical evidence 
showing current bilateral hearing loss are both new and 
material as such evidence was not previously before agency 
decision-makers and raises a reasonable possibility of 
substantiating the claim.  Specifically, the medical evidence 
showing right ear hearing loss speaks directly to the reason 
why service connection was denied for right ear hearing loss, 
and the Veteran's credible testimony that he began 
experiencing left ear hearing loss during service is 
consistent with his service treatment records and speaks 
directly to the unestablished fact necessary to substantiate 
his claim.  As such, the claim is reopened and, to that 
extent, the appeal is granted.  The merits of the claim of 
entitlement to service connection for left ear hearing loss 
will now be addressed; however, the claim with respect to the 
Veteran's right ear hearing loss will be addressed in the 
remand portion of this decision below.

Service treatment records show that the Veteran was not found 
to have hearing loss upon service entrance examination in 
October 1971.  Although an audiogram performed at that time 
reflects slightly abnormal thresholds at some frequencies, 
the Veteran was not diagnosed as having hearing loss and he 
did not report a history of hearing loss prior to service.  
It was not until November 1980 that the Veteran was found to 
have a disability associated with hearing loss and was given 
a profile.  Upon discharge examination in May 1993, the 
Veteran was diagnosed as having low frequency hearing loss.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a Veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

For the purposes of granting service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  See 
38 C.F.R. § 3.304(b)(1).  

Following a review of the Veteran's service treatment 
records, the Board finds that the Veteran entered service in 
sound condition with no hearing disability.  During the 
course of his twenty years of service, he developed hearing 
loss in the left ear as 


evidenced by various audiograms, including a June 1992 
audiological evaluation report showing pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
20
25
20

Upon VA examination in February 1994, the Veteran related a 
history of wearing a headset with loud, low frequency tones 
constantly in the left ear while working in communications 
during service.  He was found to have mild to moderate low 
frequency sensorineural hearing loss in the left ear and the 
examiner opined that the most obvious cause of the hearing 
loss was the history of in-service noise exposure.  The 
examiner went on to say that there was no outside noise 
exposures or other etiologies to explain the left ear hearing 
loss.

Given the evidence as outlined above, the Board finds that 
the Veteran has left ear hearing loss that was incurred 
during service.  The medical evidence is consistent with his 
credible testimony of a continuation of symptoms since the 
1980's and current evidence shows that the Veteran has left 
ear hearing loss.  Accordingly, service connection for left 
ear hearing loss is granted.


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

Service treatment records show that the Veteran was found to 
have neither right ear hearing loss nor tinnitus upon service 
entrance examination in October 1971.  Although he was placed 
on a profile for hearing disability during service and 
discharged with a diagnosis of low frequency hearing loss, 
there is no evidence of right ear hearing loss meeting the 
criteria for a disability for VA purposes until an August 
2005 audiogram.  The evidence does not include a diagnosis of 
tinnitus even though the Veteran complained of occasional 
ringing in his ears at a February 1994 VA examination and has 
credibly testified that such ringing had been present since 
service.

The Board notes that the Veteran is competent to testify as 
to symptoms such as ringing in the ears and diminished 
hearing ability which are non-medical in nature, but that he 
is not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Additionally, his testimony may be considered an indication 
that a current disability may be associated with his service 
in light of the service treatment records showing that he was 
placed on a hearing profile as early as 1980.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, in an 
effort to fully assist this Veteran in the development of his 
claims, the Board finds that a remand is required for 
additional development of the medical record pursuant to 
38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the 
Gainesville VA Medical Center with 
respect to hearing loss and tinnitus, 
including any records showing that the 
Veteran was fit for hearing aids in 2005.  
If no such records are available, please 
make a notation in the claims folder and 
notify the Veteran.  Otherwise, associate 
all pertinent treatment records with the 
claims folder.

2.  After the above treatment records 
have been obtained, schedule the Veteran 
for an audiology examination to determine 
the nature and etiology of both his right 
ear hearing loss and complaints of 
ringing in the ears.  The examiner must 
be provided with the claims folder for 
review as part of conducting the 
examination.  

The examiner is specifically requested to 
comment on the service treatment records 
showing that the Veteran was placed on a 
hearing profile, the February 1994 
medical opinion that left ear hearing 
loss is a result of in-service noise 
exposures, and the audiologic test 
results from the February 1994 VA 
examination.  If right ear hearing loss 
and/or tinnitus is diagnosed, the 
examiner should state, for each 
disability diagnosed, if that disability 
is at least as likely as not a result of 
service.  All opinions expressed must be 
supported by complete rationale.

3.  When the development requested above 
has been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


